Order entered July 21, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00557-CV

                       CHARLES ANTHONY ALLEN SR., Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. CV99-01573-V

                                         ORDER
       We GRANT appellant’s request to take judicial notice of facts to the extent we TAKE

JUDICIAL NOTICE of his prior appeal, appellate cause number 05-14-00389-CV, styled “In

re Charles Anthony Allen.” See Brown v. Brown, 145 S.W.3d 745, 750 (Tex. App.—Dallas

2004, pet. denied).


                                                   /s/   CRAIG STODDART
                                                         JUSTICE